IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 09-20104
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

JUAN JOSE MADRID,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:00-CR-621-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Juan Jose Madrid
raises arguments that he concedes are foreclosed by United States v. Lopez-Ortiz,
313 F.3d 225, 229-31 (5th Cir. 2002), which held that an immigration judge’s
failure to inform an alien of his eligibility for discretionary waiver of removal at
his removal proceeding did not render the proceeding fundamentally unfair. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007). The
appellant’s unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.